CLAIMS 1-13 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Information Disclosure Statement filed July 14, 2020 has been received and entered into the application.  As reflected by the attached, completed copy of “modified form PTO/1449”, the cited references have been considered.
Claim Objection
	The claim set as originally filed contains two claims numbered as “2”.  Appropriate correction is required.
	For the purposes of this Office action, the first occurrence of claim 2 shall be referenced as “2a” and the second occurrence as “2b”.
Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it depends from itself.

Claim Rejection - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2a, 2b, 4-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakkis (US 2006/0252707 A1), as evidenced by Deby et al., (US 2006/0252707 A1),  (hereinafter ‘Deby’), each cited by Applicant.
	As per claim 1, Kakkis discloses a method (abstract), comprising: a) providing: i) a patient comprising an uncoupled nitric oxide synthase pathway (providing a patient comprising an uncoupled nitric oxide synthase pathway; abstract; paragraphs [0013], [0137], [0148]) and exhibiting at least one symptom of a neuropsychiatric disorder (paragraphs [0136], [0155]); and ii) a pharmaceutical composition comprising L-arginine and tetrahydrobiopterin (and a pharmaceutical composition comprising L-arginine and tetrahydrobiopterin: paragraphs ([0005], [0013], [0106], [0328]); b) administering said pharmaceutical composition to said patient under conditions such that said uncoupled nitric oxide synthase pathway converts to a coupled nitric oxide synthase pathway and said at least one symptom of a neuropsychiatric disorder is reduced (administering said pharmaceutical composition to said patient under conditions such that oxidative Stress is reduced (said uncoupled nitric oxide synthase pathway converts to a coupled nitric oxide synthase pathway) and said at least one symptom of a neuropsychiatric disorder is reduced; abstract; paragraphs [0013], [0137], [0148], [0165]). 
As per claim 2a, Kakkis discloses the method of Claim 1, and Kakkis further discloses wherein said uncoupled nitric oxide synthase pathway under produces nitric oxide (wherein said uncoupled nitric oxide synthase pathway under produces nitric oxide; paragraphs [0148], [0165], [0324]).
As per claim 2b, Kakkis discloses the method of Claim 1, and Kakkis further discloses wherein said uncoupled nitric oxide synthase pathway overproduces superoxide, hydrogen peroxide and peroxynitrite (wherein said uncoupled nitric oxide synthase pathway overproduces superoxide and peroxynitrite; paragraphs [0147]-[0148], [0150]; wherein the superoxide anion forms hydrogen peroxide spontaneously, or peroxynitrite by reaction with nitric oxide produced by the NO synthase, as evidenced by Deby; paragraph (0071)).
As per claim 4, Kakkis discloses the method of Claim 1, and Kakkis further discloses wherein said coupled nitric oxide synthase pathway produces a homeostatic level of nitric oxide (wherein said coupled nitric oxide synthase pathway produces a homeostatic level of nitric oxide; paragraphs [0147], [0148], [0150]). 
As per claim 5, Kakkis discloses the method of Claim 4, and Kakkis further discloses wherein said homeostatic level of nitric oxide confers neuroprotection (wherein said homeostatic level of nitric oxide treats neuropsychiatric disorders (confers neuroprotection); paragraphs ([0148], [0150], [0156]). 
As per claim 6, Kakkis discloses the method of Claim 1, and Kakkis further discloses wherein said coupled nitric oxide synthase pathway produces minimal levels of superoxide, hydrogen peroxide and peroxynitrite (homeostasis maintained by correcting low levels of BH4 and inadequate NO production, without generating damaging free radicals, such as superoxide radicals that lead to peroxynitrite; paragraph [0150] wherein the superoxide anion forms hydrogen peroxide spontaneously, or peroxynitrite by reaction with nitric oxide produced by the NO synthase, as evidenced by Deby; paragraph [0071)).
As per claim 8, Kakkis discloses the method of Claim 1, and Kakkis further discloses wherein said neuropsychiatric disorder is schizophrenia (paragraph [0156]). 
As per claim 9, Kakkis discloses the method of Claim 1, and Kakkis further discloses wherein said neuropsychiatric disorder is depression (paragraph [0156]). 
As per claim 10, Kakkis discloses the method of Claim 1, and Kakkis further discloses wherein said neuropsychiatric disorder is bipolar disorder (paragraph [0155]). 
As per claim 11, Kakkis discloses the method of Claim 1, and Kakkis further discloses wherein said neuropsychiatric disorder is delusion (schizophrenia (delusion); paragraph [0156]) 
As per claim 12, Kakkis discloses the method of Claim 1, and Kakkis further discloses wherein said neuropsychiatric disorder is selected from the group consisting of schizotypal personality disorder, delusional disorder, brief neuropsychiatric disorder, schizophreniform disorder, schizoaffective disorder, substance/medications induced neuropsychiatric disorder, neuropsychiatric disorder due to another medical condition, catatonia, depressive disorders (paragraph [0156]) and bipolar and related disorders (paragraph [0155]). 
As per claim 13, Kakkis discloses the method of Claim 1, and Kakkis further discloses wherein said uncoupled nitric acid synthase pathway is an uncoupled endothelial nitric acid synthase pathway (paragraph [0148)]).
Accordingly, for the above reasons, the claims are deemed properly rejected.
Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2a, 2b and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kakkis, as evidenced by Deby, for the reasons set forth above, which reasons are here incorporated by reference, in view of  Bush et al., (US 6,323,218 B1, hereinafter ‘Bush’, cited by Applicant) and CN 106109449 A (Chinese People's Liberation Army No 309 Hospital) (hereinafter ‘Army’, cited by Applicant).
	The differences between the above and the presently claimed subject matter lies in that Kakkis and/or Deby fail to teach the requirements of present claims 3 and/or 7.
	However, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because of the reasons which follow.
As per claim 3, Kakkis discloses the method of Claim 2b, and Kakkis further discloses wherein said uncoupled nitric oxide synthase pathway overproduces superoxide, hydrogen peroxide and peroxynitrite (wherein said uncoupled nitric oxide synthase pathway overproduces superoxide and peroxynitrite; paragraphs [0148], [0150]; wherein the superoxide anion forms hydrogen peroxide spontaneously, or peroxynitrite by reaction with nitric oxide produced by the NO synthase, as evidenced by Deby; paragraph [0071]). Kakkis does not disclose wherein said superoxide, hydrogen peroxide and peroxynitrite confers neurotoxicity and induces said at least one symptom of a neuropsychiatric disorder. Bush discloses wherein said superoxide, hydrogen peroxide and peroxynitrite confers neurotoxicity and induces said at least one symptom of a neuropsychiatric disorder (wherein said superoxide, hydrogen peroxide and peroxynitrite confers neurotoxicity and induces said at least one symptom of a Alzheimer's disease; figure 11; column 14, lines 11-24; column 30, lines 45-54). It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Kakkis, to include the concept of wherein said superoxide, hydrogen peroxide and peroxynitrite confers neurotoxicity and induces said at least one symptom of a neuropsychiatric disorder, as previously disclosed by Bush, in order to provide a superior method for treating symptoms associated with the nitric oxide synthase pathway. 
As per claim 7, Kakkis discloses the method of Claim 4, and Kakkis further discloses wherein said homeostatic level of nitric oxide confers proper vascular function (discloses wherein said homeostatic level of nitric oxide confers proper vascular function; paragraphs [0147], [0148], [0150]). Kakkis does not disclose confers neuroplasticity. Army discloses wherein decreasing expression of nitric oxide synthase confers neuroplasticity (treating a neuropsychiatric disorder by decreasing expression of inducible nitric oxide synthase caused by strong stress, thereby regulating neuroplasticity; abstract; paragraph [0105]). It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Kakkis, to include the concept of wherein decreasing expression of inducible nitric oxide confers neuroplasticity, as previously disclosed by Army, in order to provide a superior method for treating symptoms associated with the nitric oxide synthase pathway.
Accordingly, for the above reasons, the claims are deemed properly rejected.
None of the claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        September 15, 2021